Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-832
                       Lower Tribunal No. 15-133-K
                          ________________


                             Marilyn Falkin,
                                  Appellant,

                                     vs.

                          Javier Cruz Robles,
                                  Appellee.


     An Appeal from the Circuit Court for Monroe County, Timothy J.
Koenig, Judge.

     ALGO Law Firm, LLP, and Harvey J. Sepler (Hollywood), for appellant.

     Law Office of Hugh J. Morgan and Hugh J. Morgan; Steven M.
Goldsmith, P.A., and Steven M. Goldsmith (Boca Raton), for appellee.


Before FERNANDEZ, C.J., and EMAS, and SCALES, JJ.

     PER CURIAM.

     Affirmed.